Citation Nr: 0401015	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-03 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increase in the 50 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1967 to March 1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2002 decision by the RO which 
denied an increase in the 50 percent evaluation currently 
assigned for PTSD.  The Board remanded the appeal to the RO 
in April 2003, to comply with the veteran's request for a 
personal hearing.  A video conference hearing before the 
undersigned member of the Board was held in June 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Initially, the Board notes that while the veteran was 
examined by VA in January 2002, the examiner's findings and 
conclusions were confusing and somewhat inconsistent, and do 
not provide a clear picture of the severity of his PTSD.  For 
example, the psychologist indicated that the veteran's 
flexibility and efficiency in an occupational setting was 
significantly impaired.  He also opined that the veteran was 
incompetent to handle his finances.  Yet, he assigned a 
Global Assessment of Functioning (GAF) score of 61, which 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational or 
school functioning (e.g., occasional truancy, or theft with 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  

In contrast, VA mental hygiene clinic records signed by 
psychologists have fairly consistently found the veteran to 
be unemployable since at least August 2001. 

The Board also notes that the veteran was discharged from 
service due to emotional unstable personality.  Here, 
however, the January 2002 examiner concluded, in an addendum 
report in August 2002, that there were no signs of any 
personality pathology.  

Given the medical complexity of this case, the Board finds 
that the VA examination was inadequate and that further 
development of the record is indicated.  Murinscsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  

Also, the evidentiary record indicates that the veteran has 
been unemployed for several years and has been receiving 
Social Security disability since sometime in 2000, apparently 
due to his psychiatric problems.  Upon review of the claims 
file, it appears that no attempt has been made to obtain any 
records from the Social Security Administration (SSA).  
"Part of the Secretary's obligation is to review a complete 
record.  VA is required to obtain evidence, including 
decisions by administrative law judges from the SSA, and to 
give that evidence appropriate consideration and weight."  
Baker v. West, 11 Vet. App. 163 (1998).  Accordingly, further 
development must be undertaken to obtain copies of the 
decision and the medical records relied upon to award 
benefits.  Murincsak, at 369 (1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated him 
for his PTSD since January 2003.  After 
securing the necessary release, the RO 
should attempt to obtain all records not 
already associated with the claims file.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the award of Social Security 
disability benefits, including the 
administrative decision and the medical 
records relied upon concerning that 
claim.  

4.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD, alone.  All indicated 
tests and studies are to be performed.  
The claims folder and a copy of this 
remand must be made available to the 
psychiatrist for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiner, to the extent 
feasible, must dissociate those 
complaints and findings related to PTSD 
from any co-existing psychiatric 
disability.  The examiner should indicate 
which of the following criteria ((a), 
(b), or (c)), more closely reflects the 
degree of impairment caused by the 
service-connected PTSD:  

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
covered in the rating schedule cited 
above must be addressed so that the Board 
may rate the veteran in accordance with 
the specified criteria.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
PTSD have been provided by the examiner 
and whether he or she has responded to 
all questions posed.  If not, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2003).  

7.  After the requested development has 
been completed, the RO should review the 
claim.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


